Citation Nr: 0428503	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  98-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
coronary artery disease.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1976 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1997 and July 2003 rating 
determinations of the Waco, Texas, Department of Veterans 
Affairs  (VA) Regional Office (RO).  

With regard to the veteran's claim of service connection for 
peripheral neuropathy, the Board notes that the RO denied 
service connection for peripheral neuropathy of the lower 
extremities as secondary to Agent Orange exposure in August 
1997.  Thereafter, the veteran withdrew this issue from 
appeal.  

In an April 2003 statement in support of claim, the veteran 
requested service connection for peripheral neuropathy of the 
lower extremities on both a direct basis and as secondary to 
his service-connected diabetes mellitus.  The Board finds 
that, as the August 1997 RO decision noted above adjudicated 
the veteran's claim solely on the basis of whether it was due 
to exposure to herbicides, the veteran's current claim for 
service connection for peripheral neuropathy under the 
provisions of 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003), and 38 C.F.R. § 3.310(a) (2003), will be 
adjudicated on a de novo basis.  

The issues of service connection for coronary artery disease 
and peripheral neuropathy are addressed in the remand 
appended to this decision.  These issues are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for heart 
disease in a February 1987 rating determination.  The veteran 
was notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  

2.  Evidence submitted since the RO's previous denial of 
service connection for heart disease bears directly or 
substantially upon the issue at hand and is not duplicative 
or cumulative in nature, and must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1987 decision denying 
service connection for heart disease is new and material; 
accordingly, the veteran's claim for service connection for 
heart disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for coronary artery disease.  
Therefore, no further development is needed with regard to 
the question of whether new and material evidence has been 
received to reopen the claim.  The issues of service 
connection for coronary artery disease and peripheral 
neuropathy, to include as secondary to service-connected 
diabetes mellitus, are addressed in the remand below.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence. 38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the 1987 letter notifying him 
of the unfavorable RO rating determination denying service 
connection for heart disease.  Thus, the decision became 
final.  Id.

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003).  
The veteran's claim was filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection for cardiovascular-renal disease, 
including hypertension, may be granted if it is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A review of the record demonstrates that at the time of the 
February 1987 denial, the RO had before it the veteran's 
service medical records and the results of an October 1986 VA 
examination.  

The veteran's service medical records reveal that he was seen 
with complaints of chest pain on several occasions.  The 
veteran was noted to have left chest pain in May 1982.  He 
also had an abnormal EKG in July 1984 but stress test was 
normal with no evidence of heart disease.  

At the time of the veteran's October 1986 VA examination, 
cardiovascular examination revealed a normal sinus rhythm, no 
murmurs, and good tones.  Chest x-rays revealed that the lung 
fields were clear and that the heart size was within normal 
limits.  

The RO, in its February 1987 rating determination, noted that 
there were no findings of hypertension in service, and that 
the veteran had an abnormal EKG test in July 1984 but that he 
had a normal stress test with no evidence of heart disease.  
The RO determined that, while the veteran had atypical chest 
pain in June 1984 and pain/pressure in his chest on his 
retirement report of medical history, there was no finding of 
hypertension or a diagnosis of heart disease at the time of 
the October 1986 VA examination.  Thus, the RO denied service 
connection for heart disease as not shown by the evidence of 
record.  

Evidence received subsequent to the February 1987 rating 
determination includes the medical treatment records 
demonstrating that the veteran currently has coronary artery 
disease, the testimony of the veteran at his March 1998 
hearing, and evidence that the veteran is currently service-
connected for diabetes mellitus.  

The Board finds that the evidence added to the record since 
the February 1987 rating determination directly addresses the 
issue on appeal.  The veteran has now been diagnosed with 
coronary artery disease.  Moreover, the veteran has claimed 
that his heart disease was aggravated by his service-
connected diabetes mellitus.  The Board notes that at the 
time of a May 2003 VA examination, the veteran's heart 
disease was noted to precede his diabetes mellitus.  However, 
in accordance with Allen v. Brown, 7 Vet. App. 439 (1995), 
service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  The 
examiner did not address the issue of aggravation by the 
service-connected diabetes mellitus. 

The newly added evidence, being neither duplicative nor 
cumulative, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for heart disease is granted; the appeal is 
granted to this extent only.


REMAND

As a result of the above finding that new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for heart disease, further development 
is warranted on this issue.

With regard to both issues currently on appeal, heart disease 
and lower extremity peripheral neuropathy, the Board observes 
that the veteran has claimed service connection for both 
disorders as secondary to his service-connected diabetes 
mellitus.  Service connection is warranted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen, supra.  It is 
the Board's judgment that the veteran should be afforded 
additional examinations to determine what impact, if any, the 
veteran's service-connected diabetes mellitus has on his 
coronary artery disease or lower peripheral neuropathy, if 
present.  

With regard to the issue of service connection for lower 
extremity peripheral neuropathy, the Board notes that in his 
February 2004 substantive appeal, the veteran indicated that 
he had been diagnosed as having peripheral neuropathy at the 
Temple VAMC.  The records from the Temple facility in the 
file cover the time period through mid 2003.  The veteran's 
representative, in his July 2004 written argument, requested 
that the most up-to-date medical records be obtained from the 
Temple VA facility.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.

2.  The RO should obtain copies of all 
treatment records of the veteran from the 
Temple, Texas, VA Medical Center from May 
2003 to the present.  

3.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for heart problems, including coronary 
artery disease and hypertension, and 
peripheral neuropathy of the lower 
extremities.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current heart 
disease, including coronary artery 
disease and hypertension.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review.  
The examiner is requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that (a) 
any current heart disease, including 
coronary artery disease, or hypertension 
began during or is causally linked to any 
incident of service; and (b) whether it 
is at least as likely as not that the 
veteran's service-connected diabetes 
mellitus caused or aggravated any current 
heart disease, including coronary artery 
disease, or hypertension.  

In the event that the examiner finds that 
the diabetes mellitus did not cause but 
has aggravated any current heart disease, 
including coronary artery disease, or 
hypertension, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected heart disease, 
including coronary artery disease, or 
hypertension; (2) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected diabetes mellitus based 
on medical considerations; (3) the 
medical considerations supporting an 
opinion that increased manifestations of 
any current heart disease, including 
coronary artery disease or hypertension, 
are proximately due to the service-
connected diabetes mellitus.  

The examiner is also asked to provide a 
rationale for any opinion expressed. 

5.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
lower extremity peripheral neuropathy, if 
found.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner is requested to 
opine whether it is at least as likely as 
not  (50 percent or more likelihood) that 
(a) any current lower extremity 
peripheral neuropathy, if found, began 
during or is causally linked to any 
incident of service; and (b) whether it 
is at least as likely as not that the 
veteran's service-connected diabetes 
mellitus caused or aggravated his 
peripheral neuropathy of the lower 
extremities.  

In the event that the examiner finds that 
the diabetes mellitus did not cause but 
has aggravated the veteran's lower 
extremity peripheral neuropathy, then the 
examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
lower extremity peripheral neuropathy; 
(2) the increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
diabetes mellitus, based on medical 
considerations; and (3) the medical 
considerations supporting an opinion that 
increased manifestations of lower 
extremity peripheral neuropathy are 
proximately due to the service-connected 
diabetes mellitus.  

The examiner is also asked to provide a 
rationale for any opinion expressed.. 

6.  The veteran is hereby notified that, 
pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



